20-22637-shl           Doc 579      Filed 09/03/20 Entered 09/03/20 12:59:23                     Main Document
                                                 Pg 1 of 4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:
                                                                    Chapter 11
              Centric Brands Inc., et al., 1
                                                                    Case No. 20-22637 (SHL)
                                               Debtors.
                                                                    (Jointly Administered)


             STIPULATION AND AGREED ORDER EXTENDING THE EXCLUSIVE
                 PERIODS DURING WHICH ONLY THE DEBTORS MAY FILE
               A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

             WHEREAS, on August 18, 2020, the above captioned debtors and debtors in possession

(collectively the “Debtors”) filed a motion (the “Motion”) 2 seeking extension of the Exclusive

Periods during which only the Debtors may file a chapter 11 plan for each Debtor, and to solicit

acceptances thereof for each Debtor

             WHEREAS, on August 25, 2020, the Committee timely filed Objection of the Official

Committee of Unsecured Creditors to Debtors’ Motion for Entry of an Order Extending the

Exclusive Periods During Which Only the Debtors May File a Chapter 11 Plan and Solicit




1
      The Debtors in these chapter 11 cases, for which joint administration has been granted, along with the last four
      digits of their federal tax identification numbers, are as follows: Centric Brands Inc. (8178); Added Extras LLC
      (5851); American Marketing Enterprises Inc. (9672); Briefly Stated Holdings, Inc. (9890); Briefly Stated Inc.
      (6765); Centric Bebe LLC (2263); Centric Brands Holding LLC (3107); DBG Holdings Subsidiary Inc. (4795);
      DBG Subsidiary Inc. (6315); DFBG Swims, LLC (8035); F&T Apparel LLC (9183); Centric Accessories Group
      LLC (3904); Centric Beauty LLC (8044); Centric Denim Retail LLC (1013); Centric Denim USA, LLC (9608);
      Centric Jewelry Inc. (6431); Centric Socks LLC (2887); Centric West LLC (3064); Centric-BCBG LLC (5700);
      Centric-BCBG Retail LLC (4915); HC Acquisition Holdings, Inc. (4381); Hudson Clothing, LLC (2491); Hudson
      Clothing Holdings, Inc. (4298); Innovo West Sales, Inc. (8471); KHQ Athletics LLC (7413); KHQ Investment
      LLC (0014); Lotta Luv Beauty LLC (0202); Marco Brunelli IP, LLC (0227); RG Parent LLC (4002); RGH Group
      LLC (9853); Robert Graham Designs, LLC (1207); Robert Graham Holdings, LLC (0213); Robert Graham Retail
      LLC (7152); Rosetti Handbags and Accessories, Ltd. (2905); and VZI Investment Corp. (5233).
2
      Capitalized terms used but otherwise not defined herein shall have the meanings set forth in the Motion.
20-22637-shl     Doc 579     Filed 09/03/20 Entered 09/03/20 12:59:23          Main Document
                                          Pg 2 of 4



Acceptances Thereof [ECF No. 550] (the “Objection”) requesting that the Court deny the Debtors

requested exclusivity extension; and

       WHEREAS, no other party objected to the relief requested in the Motion prior to the

Objection Deadline; and

       WHEREAS, the Committee and the Debtors have reached a consensual resolution to

extend the exclusivity period through the confirmation hearing of the Third Amended Joint

Chapter 11 Plan of Reorganization of Centric Brands Inc. and Its Debtor Affiliates Pursuant to

Chapter 11 of the Bankruptcy Code [ECF No. 417] and wish to stipulate to the terms of resolution

thereof.

       NOW, THEREFORE, it is hereby STIPULATED and AGREED by and among the

Committee and the Debtors, through their undersigned counsel, and, upon Court approval hereof,

it shall be ORDERED that:

       1.      The Debtors’ Exclusive Filing Period shall be extended through October 1, 2020,

which is the first regularly scheduled omnibus hearing date occurring after the hearing on

confirmation of the Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization of Centric

Brands Inc. and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy [Docket No. 417]

(as may be further amended or modified, the “Plan”).

       2.      The Debtors’ Exclusive Solicitation Period shall be extended through the day that

is sixty (60) days following the date on which the hearing on confirmation of the Debtors’ Third

Amended Joint Chapter 11 Plan of Reorganization of Centric Brands Inc. and its Debtor Affiliates

Pursuant to Chapter 11 of the Bankruptcy [Docket No. 417] (as may be further amended or

modified, the “Plan”) is held.




                                              -2-
20-22637-shl     Doc 579      Filed 09/03/20 Entered 09/03/20 12:59:23            Main Document
                                           Pg 3 of 4



        3.     Neither the Motion nor the Objection is withdrawn and they shall be heard on

October 1, 2020 or the first omnibus hearing day after an order denying confirmation of the Plan

is entered.

        4.     This Order is without prejudice to the Debtors’ ability to seek further extensions of

the Exclusive Periods pursuant to section 1121(d) of the Bankruptcy Code.

        5.     The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

        6.     All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

        7.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.

        8.     The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.


Dated: August 31, 2020 New York, New York

ROPES & GRAY LLP                          MCDERMOTT WILL & EMERY LLP

 /s/ Gregg M. Galardi                     /s/ Timothy W. Walsh
Gregg M. Galardi                          Timothy W. Walsh
Cristine Pirro Schwarzman                 Kristin K. Going
Daniel G. Egan                            Andrew B. Kratenstein
Emily Kehoe                               340 Madison Avenue
Lindsay C. Lersner                        New York, New York 10173-
1211 Avenue of the Americas               1922
New York, New York 10035                  Telephone: (212) 547-5400
Telephone: (212) 596-9000                 Fax: (212) 547-5444
Fax: (212) 596-9090                       E-mail: twwalsh@mwe.com
E-mail: gregg.galardi@ropesgray.com       kgoing@mwe.com
cristine.schwarzman@ropesgray.com         salutkus@mwe.com
daniel.egan@ropesgray.com                 akratenstein@mwe.com
emily.kehoe@ropesgray.com                 Counsel to the Official Committee of Unsecured
Counsel to the Debtors and                Creditors
Debtors in Possession

                                                -3-
20-22637-shl   Doc 579   Filed 09/03/20 Entered 09/03/20 12:59:23   Main Document
                                      Pg 4 of 4




SO ORDERED, this 3rd day of September, 2020


                                       /s/ Sean H. Lane
                                       THE HONORABLE SEAN H. LANE
                                       UNITED STATES BANKRUPTCY JUDGE




                                         -4-
